COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00079-CV


IN RE YOUNG B. CHON                                                  RELATOR




                                     ----------

                          ORIGINAL PROCEEDING
                       TRIAL COURT NO. CCL-585-15-E

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      We have considered the relator’s petition for writ of mandamus and the

real party in interest’s response and have determined that all matters raised in

the petition have been resolved in the trial court. Accordingly, we dismiss the

relator’s petition for writ of mandamus as moot.

                                                   PER CURIAM

PANEL: GABRIEL, KERR, and BIRDWELL, JJ.

DELIVERED: May 3, 2018




      1
       See Tex. R. App. P. 47.4, 52.8(d).